Chadwick, J.
(concurring) — I concur in all that has been said by Judge Gose, and want to say, in addition to his argument, that the judgment of the lower court may be sustained by reference to a fundamental principle, that is, where a court fixes the compensation of a receiver and directs the *282winding up of the receivership, the fee so fixed will be held, as a matter of law, to include the salary or fees of the receiver up to the time his work is done, in so far as it pertains to the subject-matter of the receivership then in the custody of the law and of the receiver. There is no showing in this case that any property came to the hands of the receiver other than that possessed by him at the time the original order was made and its earnings — earnings which would not have accumulated if he had distributed the fund as directed by the court.